DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	The effective filing date of the instant application is 14 November 2019. There are no claims of foreign or domestic priority.

Examiner’s Note
Applicant's amendments and arguments filed 28 September 2021 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. In the Applicant’s response, filed 28 September 2021, it is noted that claims 1 and 25-26 have been amended. Support can be found in the specification at [59-60] and the claims as originally filed. No new matter or claims have been added.

Rejoinder
Claims 1, 7-8, and 21-26 are allowable. Claims 9-17, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 17 August 2020, is hereby withdrawn and claims 9-17 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Krisanne Lane on 16 December 2021.

The application has been amended as follows: 
1. (Currently amended) A composition comprising: a base, one or more surfactants, one or more volatile silicones, one or more gelling agents[[;]], one or more antiperspirant actives, and one fatty alcohol, wherein the one fatty alcohol is 2-butyl 

8. (Currently amended) The composition of claim 1, wherein the composition further comprises a deodorant active 

9. (Currently amended) A method for selectively treating the growth of a detrimental bacteria and promoting the growth of a beneficial bacteria on skin, the method comprising contacting [[a]] the composition of claim 1 comprising a base and one or more fatty alcohols with the skin, wherein the one or more fatty alcohols are present in an amount effective to selectively inhibit the growth of the detrimental bacteria and promote the growth of the beneficial bacteria on the skin.

the composition of claim 1 comprising a base and one or more fatty alcohols with the skin.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant claims, as amended, are a composition requiring a base, surfactant, volatile silicone, gelling agent, 2-butyl octanol, and an antiperspirant active. Walton et al. (US 2007/0167529) is the closest prior art that teaches an antimicrobial cleaning composition that can be applied to surfaces comprising ethanol, isopropanol, triclosan, and a surfactant blend wherein the surfactant package can comprise 2-butyl-1-octanol and polyoxyethylene sorbitan monooleate (abstract) [0002]. Triclosan is known as having antibacterial properties and being incorporated into soaps and treatment approved for contact with skin [0017]. Triclosan can be used in amounts of 1.5-2.5% [0014]. Additional agents suitable for use in the invention of Walton include silicones [0036], gelatin (gelling agent) [0040], and fragrances [0043]. However, since Walton is not towards a cosmetic composition, there is no teaching to include an antiperspirant active. A further search of the prior art did not reveal motivation to combine 2-butyl octanol, volatile silicone, and an antiperspirant active. As such, the claims as amended are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S ROSENTHAL/           Primary Examiner, Art Unit 1613